Case 2:18-cv-06893-JLS-FFM Document 70 Filed 07/02/20 Page 1 of 7 Page ID #:1687



   1 HARDER LLP
   2
       CHARLES J. HARDER (CA Bar No. 184593)
       RYAN J. STONEROCK (CA Bar No. 247132)
   3   132 S. Rodeo Drive, Fourth Floor
   4
       Beverly Hills, California 90212
       Telephone: (310) 546-7400
   5   Facsimile: (310) 546-7401
   6   Email:       CHarder@HarderLLP.com
                   RStonerock@HarderLLP.com
   7
     Attorneys for Defendant
   8 DONALD J. TRUMP
   9                        UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
  10
  11 STEPHANIE CLIFFORD a.k.a.                 Case No. 2:18-cv-06893-JLS-FFM
       STORMY DANIELS,
  12                                           REPLY IN SUPPORT OF MOTION
                                               OF DONALD J. TRUMP TO
  13               Plaintiff,
                                               CERTIFY JUDGMENT FOR
  14                                           REGISTRATION IN SOUTHERN
             v.
                                               DISTRICT OF OHIO OR, IN THE
  15
                                               ALTERNATIVE, TO CORRECT
       DONALD J. TRUMP,
  16                                           AND/OR STRIKE CLERK’S APRIL
                                               10, 2020 NOTICE
  17          Defendant.
  18
                                               Assigned for All Purposes to the
  19                                           Hon. Josephine L. Staton
  20
                                               Date:     July 17, 2020
  21
                                               Time:     10:30 a.m.
  22                                           Location: 411 West 4th Street
                                                         Courtroom 10A, 10th Floor
  23
                                                         Santa Ana, CA 92701
  24
                                               Action Filed: April 30, 2018
  25
  26
  27
  28

                    REPLY IN SUPPORT OF MOTION TO CERTIFY JUDGMENT
Case 2:18-cv-06893-JLS-FFM Document 70 Filed 07/02/20 Page 2 of 7 Page ID #:1688



   1 I.     Introduction
   2        Ms. Clifford’s contention that the Attorneys’ Fees Order is not a final judgment
   3 is unsupported by any valid legal authority and is contrary to well-settled law.
   4        Ms. Clifford’s argument that the no separate document rule of FRCP 58(a)(3)
   5 does not apply to the Attorneys’ Fees Order because it includes $1,000 in sanctions is
   6 based on a single out of circuit case, and contrary to binding Ninth Circuit authority.1
   7 The Ninth Circuit and numerous lower courts in this district hold that an order
   8 granting a motion for attorneys’ fees does not require a separate document when it
   9 also awards other ancillary amounts. The Attorneys’ Fees Order is itself a judgment.
  10        Even if a separate judgment were required, which it is not, Ms. Clifford’s
  11 assertion that the 150 day rule of FRCP 58(c)(2)(B) (providing that where a separate
  12 judgment is required but not entered, judgment is entered as a matter of law 150 days
  13 following entry of the order) should not be applied is equally unavailing. The Ninth
  14 Circuit has repeatedly held that application of this rule is “automatic” rather than
  15 discretionary, as Ms. Clifford contends. Therefore, judgment on the Attorneys’ Fees
  16 Order was, at the latest, entered 150 days after the date of the Order, and Ms. Clifford
  17 did not seek to appeal it within 30 days thereafter, rendering the judgment final.
  18          Accordingly, Mr. Trump respectfully requests that the Court grant Mr.
  19 Trump’s Motion and certify the Attorneys’ Fees Order, or in the alternative,
  20 correct/strike the Clerk’s erroneous April 10, 2020 Notice.2
  21
  22   1
       In her Opposition, Ms. Clifford repeatedly claims that the Attorneys’ Fees Order
  23 also included an award of costs and sanctions, which is incorrect. Mr. Trump did not
  24
     request any costs and Judge Otero did not award any costs; only sanctions of $1,000
     were awarded in addition to attorneys’ fees.
  25   2
       Due to the Clerk’s Notice, which erroneously de-certified the Attorneys’ Fees Order,
  26 the Ohio court released the settlement funds to Ms. Clifford on June 2, 2020. [ECF
     No. 65 in Ohio Action.] However, this does not change the fact that the Attorneys’
  27
     Fees Order is a valid final judgment, and Mr. Trump still may seek to register the
  28 judgment in Ohio or another district, which requires a certified judgment.
                                           -1-
                     REPLY IN SUPPORT OF MOTION TO CERTIFY JUDGMENT
Case 2:18-cv-06893-JLS-FFM Document 70 Filed 07/02/20 Page 3 of 7 Page ID #:1689



   1 II.    The Attorneys’ Fees Order Is Subject To FRCP 58’s No Separate
   2        Document Rule Even Though It Includes An Award Of Sanctions
   3        Ms. Clifford cites just one out of circuit case, Souratgar v. Lee Jen Fair, 818
   4 F.3d 72 (2d Cir. 2016), in support of her argument that the Attorneys’ Fees Order falls
   5 outside of FRCP 58’s no separate document rule because it is not strictly limited to an
   6 award of attorneys’ fees. This is contrary to the controlling law of this circuit.
   7          In S.L. ex rel. Loof v. Upland Unified Sch. Dist., 747 F.3d 1155, 1161 (9th Cir.
   8 2014), the Ninth Circuit held that an order granting a motion for attorneys’ fees is
   9 subject to the no separate document rule where the order also awards additional
  10 ancillary amounts. There, the Ninth Circuit held that no separate judgment was
  11 required for the lower court’s order granting plaintiff’s motion for attorneys’ fees and
  12 costs, and that the order itself, which included an award of costs, was the judgment
  13 from which the time to appeal began to run. Id. at 1159, 1161-62; see also S.L. v.
  14 Upland Unified Sch. Dist., 2012 WL 13008753, at *3, 5 (C.D. Cal. 2012) (“Plaintiff
  15 moves for an award of attorney fees and costs…the Court will order a recovery of
  16 fees and costs in the sum of $34,989.77.”) (emphasis added).3
  17        Numerous other cases in this circuit, including several cited by Mr. Trump in
  18 his moving papers, also have held that no separate judgment is required for orders
  19 granting attorneys’ fees that include additional awards. See Yue v. Storage Tech.
  20 Corp., 2008 WL 4665846, at *1 (N.D. Cal. 2008) (holding no separate document
  21 needed for order granting motion for attorneys’ fees and costs); Padgett v. Loventhal,
  22 2015 WL 6449389, at *1 (N.D. Cal. 2015) (same); Los Angeles Gay & Lesbian
  23 Community Services Center v. I.R.S., 2008 WL 5413107 (C.D. Cal. 2008) (same);
  24 Condon v. Condon, 2008 WL 11338132, at *1, n.1 (C.D. Cal. 2008) (same).
  25
  26
       3
      Both Ms. Clifford and Souratgar erroneously state that the award in S.L. ex rel. Loof
  27
     was limited to just attorneys’ fees, but careful reading of the Ninth Circuit and lower
  28 court holdings establish that costs were in-fact also awarded.
                                           -2-
                     REPLY IN SUPPORT OF MOTION TO CERTIFY JUDGMENT
Case 2:18-cv-06893-JLS-FFM Document 70 Filed 07/02/20 Page 4 of 7 Page ID #:1690



   1         Souratgar is also distinguishable. One of the grounds for the Souratgar court’s
   2 holding that the order awarding attorneys’ fees and expenses was not a judgment was
   3 because that order directed the clerk to enter judgment with a separate document,
   4 rather than to simply close the case. 818 F.3d at 78. In contrast, Judge Otero
   5 expressly ordered “[t]his case shall close” in the Attorneys’ Fees Order, further
   6 confirming that the Order is the judgment. [ECF No. 46, p. 9.]
   7         Accordingly, the Attorneys’ Fees Order is a judgment that was entered on
   8 December 11, 2018 (the date of the Order).
   9 III.    At The Latest, Judgment Was Entered 150 Days After The Attorneys’ Fees
  10         Order Was Entered On The Docket
  11         Ms. Clifford cites to the Advisory Committee Notes for FRCP 58 for the
  12 proposition that the 150 day rule is “not absolute and courts can disregard it in
  13 appropriate cases in which its unchecked application would interfere with another
  14 important rule,” without explaining how this is an “appropriate” case, what other rule
  15 it would “interfere” with, or citing to a single court case that has not enforced the rule.
  16         There is no merit to Ms. Clifford’s proposition because the Ninth Circuit has
  17 repeatedly held that the application of the 150 day rule is “automatic” rather
  18 discretionary. See, Stephanie-Cardona LLC v. Smith's Food & Drug Centers, Inc.,
  19 476 F.3d 701, 703–04 (9th Cir. 2007) (describing rule as “[t]he 150–day rule for
  20 automatic entry of judgment” and holding plaintiff’s appeal “doomed to fail”
  21 because “judgment was entered as a matter of law…150 days after the docketing of
  22 the stipulation and order,” without mention of any ability to apply rule on
  23 discretionary basis) (emphasis added); Orr v. Plumb, 884 F.3d 923, 931-32 (9th Cir.
  24 2018) (holding appeal untimely because judgment was automatically entered 150
  25 days after special verdict entered on docket, without mention any ability to apply rule
  26 on discretionary basis, and further noting “If the judge does nothing further in the case
  27 for 150 days, then it should occur to even the most inattentive of appellate counsel
  28 that it is time either to seek clarification from the judge or to file an appeal.”)
                                           -3-
                     REPLY IN SUPPORT OF MOTION TO CERTIFY JUDGMENT
Case 2:18-cv-06893-JLS-FFM Document 70 Filed 07/02/20 Page 5 of 7 Page ID #:1691



   1 (quotations omitted); Pauley v. CF Entm't, 773 F. App'x 357, 359 (9th Cir. 2019)
   2 (automatically applying 150 day rule without discretion); Mid-Continent Cas. Co. v.
   3 Titan Const. Corp., 440 F. App'x 547, 548, n. 1 (9th Cir. 2011) (same); see also, Kunz
   4 v. DeFelice, 538 F.3d 667, 674 (7th Cir. 2008) (same).
   5        Ms. Clifford’s urging that this Court disregard the 150 day rule could delay the
   6 finality of the Attorneys’ Fees Order indefinitely, which conflicts with the Advisory
   7 Note and would defeat the purpose of Rule 58(c). See Orr, 884 F.3d at 929 (“Rule
   8 58(c) clarifies that entry of a separate judgment, even if required under Rule 58(a), is
   9 not necessary to start the time to appeal, which occurs automatically after 150 days.
  10 In adopting the 2002 amendments, Congress decided that ensuring finality
  11 eventually becomes more important than strictly enforcing Rule 58’s separate
  12 document requirement.”) (emphasis added and quotations omitted).
  13        Ms. Clifford’s contention that Mr. Trump’s notice of lodging a formal separate
  14 judgment in some way triggered a different deadline for entry of judgment, or
  15 exempted the Attorneys’ Fees Order from the 150 day rule, is without basis, and
  16 contrary to well-settled law. As explained in Mr. Trump’s moving papers, the Ninth
  17 Circuit has expressly held that a request for a more formal judgment or entry of the
  18 same after a final disposition (here the Attorneys’ Fees Order) “does not constitute a
  19 second final disposition or extend the appeal period.” See S.L. ex rel. Loof, 747 F.3d
  20 at 1161 (holding judgment entered on date of court’s order granting motion for
  21 attorneys’ fees and time for appeal not extended by plaintiffs’ subsequent lodging of
  22 formal judgment or court’s signing of same); Orr, 884 F.3d at 930 (holding appeal of
  23 special verdict untimely because judgment automatically entered 150 days after entry
  24 of verdict even though clerk entered formal judgment after more than 150 days).
  25        Accordingly, judgment on the Attorneys’ Fees Order was entered no later than
  26 May 10, 2019 (150 days after entry on the docket), and because Ms. Clifford did not
  27
  28
                                           -4-
                     REPLY IN SUPPORT OF MOTION TO CERTIFY JUDGMENT
Case 2:18-cv-06893-JLS-FFM Document 70 Filed 07/02/20 Page 6 of 7 Page ID #:1692



   1 appeal it within 30 days thereafter, the judgment is final.4
   2 IV.     Ms. Clifford’s Other Arguments Also Are Without Merit
   3         Ms. Clifford’s repeated reliance on FRCP 79(a) is of no assistance to her
   4 position. Rule 79(a) simply “details the civil docketing procedure to be followed by
   5 the district court clerk when entering the judgment,” and has no bearing on whether or
   6 not the Attorneys’ Fees Order constitutes a final judgment. In re Taco Bell Wage &
   7 Hour Actions, 2016 WL 8468180, at *7 (E.D. Cal. 2016). Regardless of whether the
   8 Attorneys’ Fees Order is itself the judgment or judgment was entered 150 days
   9 thereafter, the Order is in full compliance with FRCP 79(a) since it was promptly
  10 entered on the docket on December 11, 2018.
  11         There also is no merit to Ms. Clifford’s argument that Mr. Trump’s alternative
  12 request to certify the judgment pursuant 28. U.S.C. § 1963 fails. The Attorneys’ Fees
  13 Order is a judgment that was either entered on December 11, 2018 or 150 days
  14 thereafter (at the latest), and Mr. Trump has established the requisite good cause for
  15 certification, which Ms. Clifford does not dispute.5
  16 V.      CONCLUSION
  17         For the foregoing reasons and the reasons set forth in Mr. Trump’s moving
  18 papers, Mr. Trump respectfully requests that the Court grant the instant motion.
  19
  20   4
      Ms. Clifford’s argument that application of the 150 day rule in some way
  21 “undermines” or “repudiates” Radio Television Espanola S.A. v. New World Entm't,
  22
     Ltd., 183 F.3d 922, 925 (9th Cir. 1999) is incorrect. That case did not address the 150
     rule at all and application of the rule does not conflict with its holding.
  23   5
        Ms. Clifford does not dispute that she lacks assets in this jurisdiction or possesses
  24   substantial property in Ohio. This further supports a finding of good cause for
       certification. Columbia Pictures Television, Inc. v. Krypton Broad. of Birmingham,
  25
       Inc., 259 F.3d 1186, 1198 (9th Cir. 2001) (“[Defendant] does not dispute that he lacks
  26   assets in California. He also does not dispute that he owns substantial property in
       Florida. This evidence is sufficient to support a finding of good cause.”); see also
  27
       UMG Recordings, Inc. v. BCD Music Grp., Inc., 2012 WL 12878367, at *3 (C.D. Cal.
  28   2012); King v. McGee, 2017 WL 3882512, at *2 (E.D. Wash. 2017).
                                           -5-
                     REPLY IN SUPPORT OF MOTION TO CERTIFY JUDGMENT
Case 2:18-cv-06893-JLS-FFM Document 70 Filed 07/02/20 Page 7 of 7 Page ID #:1693



   1 Dated: July 2, 2020               HARDER LLP
   2
                                       By: /s/ Ryan J. Stonerock
   3                                       RYAN J. STONEROCK
   4                                      Attorneys for Defendant
                                          DONALD J. TRUMP
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                          -6-
                    REPLY IN SUPPORT OF MOTION TO CERTIFY JUDGMENT
